DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches similar phosphor-containing films, the prior art does not teach or reasonably suggest such a film featuring a plurality of regions comprising a binder resin having the properties set forth in claim 1 and wherein each of the fluorescent regions containing the phosphor are exposed on an end face of the film, as set forth in claim 1. Note that in accordance with Applicant’s specification, the examiner is construing the “plurality of fluorescent regions” to refer to multiple distinct and discrete phosphor-containing areas, as opposed to arbitrarily construing different portions of the same continuous phosphor-containing film to be different “regions.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IAN A RUMMEL/Primary Examiner, Art Unit 1785